Citation Nr: 0733884	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  02-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1953 to July 
1957.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
for service connection for bronchitis and asthma.

In June 2006, the Board remanded the case to the RO for 
additional notice and development.  The case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's bronchitis is related to service or to his service-
connected allergic rhinitis.

2.  There is no competent medical evidence showing that the 
veteran's bronchial asthma is related to service or to his 
service-connected allergic rhinitis.


CONCLUSIONS OF LAW

1.  Bronchitis is not due to service-connected allergic 
rhinitis, or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).  

2.  Bronchial asthma is not due to service-connected allergic 
rhinitis, or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Collectively, the VA's notice and duty to assist letters 
dated in June 2001, September 2003, and August 2006, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish service connection, of what 
VA would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims, and asked him to provide any 
information in his possession.  

In compliance with the Board's June 2006 remand, the RO 
scheduled new examinations for the appellant to determine 
whether his bronchitis and bronchial asthma were related to, 
or aggravated by, his service-connected allergic rhinitis.  
The examinations took place in April 2007, before which the 
examiner reviewed the claims file in detail.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in August 2006 as required by the Board's 
June 2006 remand, the appellant was provided with notice of 
the type of evidence necessary to establish an effective date 
and disability rating, if service connection was granted on 
appeal.  Since service connection for bronchitis and 
bronchial asthma is being denied, no disability rating or 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, VA and private treatment 
records, VA examination reports, and lay statements -- is 
adequate for determining whether the criteria for service 
connection for bronchitis and bronchial asthma have been met.  
Further, the veteran submitted a VA From 21-4138, dated in 
September 2006, stating that he had no other evidence to 
substantiate his claims.  Accordingly, the Board finds that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
no further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A. 

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service Connection for Bronchitis and Bronchial Asthma

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

In addition, service connection may be granted as secondary 
for any service-connected disability when the evidence shows 
the disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Secondary service connection is available where a 
service-connected disability directly caused or has 
aggravated another non-service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service medical records are silent for any complaints or 
treatment related to bronchitis or bronchial asthma.

From 1998 through 2005, the veteran was privately treated for 
bronchial asthma and bronchitis.  A VA physician's assistant 
examined the veteran, consulted with a pulmonologist in 
February 2000, and noted that while the veteran had bronchial 
asthma, there was no way to know how long it had been going 
on.  The examiner opined that it would be difficult to 
determine if the bronchial asthma was on-going since the 
veteran's military service, but it was highly possible that 
it could be.  In May 2005, a VA Doctor of Osteopathy 
diagnosed the veteran with chronic asthma and acute 
infectious bronchitis.  The same examiner opined that acute 
infectious bronchitis was a result of an acute infection and 
unrelated to the veteran's service connected allergic 
rhinitis, and that the veteran's asthma, which is a chronic 
obstructive airway disease, often has a basis in allergic 
etiology, but is not the result of allergic rhinitis.  

Private treatment opinion of September 2006 noted that the 
veteran's chronic bronchitis and asthma were due to his 
allergies to different trees, grass, weeds, mold, dust mite 
(Farinac and pteronyssinus) and privet.  In April 2007 a VA 
physician, who  reviewed the claim's file, service medical 
records and recent records of the private physician, opined 
that the veteran's bronchitis and asthma were not due to his 
service-connected allergic rhinitis and or sinusitis, and it 
was as "less likely as not aggravated by or contributing to 
or accelerated his asthma or bronchitis".

After carefully reviewing the veteran's claim's file, medical 
opinions and treatment records, the Board finds there is no 
objective medical evidence linking the veteran's bronchitis 
and bronchial asthma to service or to his service-connected 
rhinitis.  The only medical opinion in the veteran's favor is 
the private opinion of September 2006, but the Board finds it 
is outweighed by VA opinion of May 2005 and that of April 
2007 which were based on a complete review of the veteran's 
service records, claim's file and private opinion, whereas 
the September 2006 private opinion was not.

Further, the Board finds that available medical records do 
not indicate the required showing of continuity of symptoms 
since evidence of diagnosis and treatment for the veteran's 
bronchitis and bronchial asthma was only began in 1998, 
approximately 41 years after the veteran's discharge from the 
military.  See 38 C.F.R. § 3.309.  In the absence of 
competent medical evidence linking his bronchitis and 
bronchial asthma to service or his service-connected allergic 
rhinitis, the veteran's claim must be denied. 

Finally, the veteran may believe there is a causal 
relationship between his service and his bronchitis and 
bronchial asthma; however, the Board notes that there is no 
indication that he possesses the requisite knowledge, skill, 
experience, training or education to qualify as a medical 
expert for his statements to be considered competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).


ORDER

Service connection for bronchitis is denied.

Service connection for bronchial asthma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


